AO i99A (Rev. 1211 l- EDCA [Fresno]) Order Setting Conditions of Release Fage l of 3 Pages

 

UNITED STATES DISTRICT CoURT §§

 

for the
Eastern District of California MAR 13 2019
GLERK, U.S. D
sacran ms r'ST i=CCT ?F%RRTN,A

UNITED sTATES OF AMERICA, BY

) DE UT ERK

v. )

) Case No. 1:18-MJ-00125-sAB

ALBERT GALINDO, ) t

 

/%/g?a/z@/

ORDER SETTING CONDITIONS OF'RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditional
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court mayr impose.

The defendant must appear atl U.S. DISTRICT COURT, 2500 TULARE STREE'I`, FRESNO CA

 

Pfac'e

 

On JUNE 6, 2019 AT 10:00 A.M. BEFORE MAGISTRATE JUDGE STANLEY A. BOONE

 

Date and Tr'me
lf blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

AO_199B (Rev. 09/08- EDCA [FresnoD Additional Conditions of Release (General) Page of Pages

GALINDO, Albert
Doc. No. 1:18-MJ-00125-SAB
AMENDED

ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:
E| (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates any conditions of release or disappears.

SIGNED:

 

CUSTODIAN
El (7) The defendant must:
IZl (a) effective March 13, 2019, you must complete an additional 90 days of residential drug
treatment at WestCare inpatient facility; and,
lZl (g) all other conditions of release previously ordered, not in conflict with this order, shall
remain in full force and effect

 

 

AO 499C (Rcv. 09IOS-EDCA [Fresno]) Advice of Pcna|ties ‘MXQQRA/ @M(\d@ Pagc 5 of § _ Pages

ADVICE ()F PENALTIES AND SANCTIONS

'ro THE DEFENDANT: \<S m \Q'§ i_§p{€>

YOU ARE ADVISED OF Tl-lE`. FOLLOWlNG PENALT|ES AND SANCT|ONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a finel or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (r'.e., in addition to) to any other sentence you receive. `

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, infonnant, or ofiicer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

lf`, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. [f` you are convicted of:

(I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than 3100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that l arn the defendant in this case and that I am aware of the conditions of release, l promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions
set forth above.

\

v,vlily
j

"'\..

Dejzndam '.r Sr`gnatnre

Directions to the United States Marshal

( E) The defendant is ORDERED released after processing

 

  

.§//,z/zné’
/ /

STANLEY A. BOONE. U. S. Mogtstrote Judge

Prinred name and title

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

